Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) is made as of this 23rd of March 2009, by and among MSCS Ventures, Inc., a Colorado corporations (“Seller”), and Bluff Point Associates Corp., a Delaware corporation (“Purchaser”).In this Agreement, Purchaser and Seller are sometimes referred to individually as a “Party” and together as the “Parties.” Recitals A.Pursuant to that certain Contribution Agreement dated December 1, 2004 (the “Contribution Agreement”), Seller and Purchaser are Stockholders (as defined in the Contribution Agreement) of Matrix Financial Solutions, Inc. (formerly known as MG Colorado Holdings, Inc.), a Delaware corporation (the “Company”).In addition to Seller and Purchaser, there are other Stockholders of the Company. B.Pursuant to the Contribution Agreement, Seller received, among other things, Two Hundred Sixty-Nine Thousand Seven Hundred and Ninety-Two (269,792) shares of common stock in the Company (the “Seller’s Shares”) and as of the date of this Agreement, Seller still owns the Seller’s Shares. C.Seller desires to sell the Seller’s Shares to Purchaser, and Purchaser desires to acquire the Seller’s Shares, upon the terms and conditions of this Agreement. Agreement Now, therefore, in consideration of the foregoing recitals and the mutual promises set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.Sale and Purchase of the Seller’s Shares.Subject to the terms and conditions of this Agreement, Seller will sell to Purchaser, and Purchaser will purchase from Seller, the Seller’s Shares, free and clear of all security interests, liens, restrictions, claims, encumbrances, charges, options, preemptive rights or other interests of any kind (“Encumbrances”).The Seller’s Shares will be sold to Purchaser as set forth in Section 2.Purchase Price.Purchaser shall pay Seller a per share purchase price of $16.00 (for each of the Seller’s Shares), for an aggregate purchase price of Four Million Three Hundred and Sixteen Thousand Six Hundred and Seventy-Two and 00/100 Dollars ($4,316,672) for all of the Seller’s Shares (the “Purchase Price”).The Purchase Price shall be payable to Seller in cash, by wire transfer on the Closing Date as defined in Section 3.1 below. 3.Closing of the Seller’s Shares Purchase. 3.1Closing Date.Subject to the terms and conditions of this Agreement, the closing of the sale of the Seller’s Shares (the “Closing”) will occur on or before March 27, 2009, at 10:00 a.m. Denver time at the offices of United Western Bancorp, Inc. (the “Closing Date”).Seller shall wire the Purchase Price to Seller pursuant to Seller’s wire transfer instructions attached hereto as Exhibit B (“Wire Transfer
